UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:August 17, 2010 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:August 17, 2010 By: /s/ Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate ReleaseDate: August 16, 2010 10-35-TR Teck Announces Early Results of Tender Offer and Early Acceptance of 9.75% Notes due 2014 Vancouver, BC – Teck Resources Limited (“Teck”, TSX: TCK.A and TCK.B, NYSE: TCK) announced today the results to date of the previously announced cash tender offer (the “Tender Offer”) for Teck’s 9.75% senior secured notes due 2014 (the “2014 Notes”) and 10.25% senior secured notes due 2016 (the “2016 Notes”, and together with the 2014 Notes, the “Notes”). As of the Early Tender Date, which was 5:00 p.m., New York City time, on August 16, 2010, US$952.5 million aggregate principal amount of 2014 Notes, representing approximately 72.4% of the 2014 Notes outstanding, were validly tendered and not validly withdrawn, and US$469.0 million aggregate principal amount of 2016 Notes, representing approximately 44.2% of the 2016 Notes outstanding, were validly tendered and not validly withdrawn. Holders of 2014 Notes who have tendered and not validly withdrawn their Notes at or prior to the Early Tender Date will be entitled to receive total consideration of $1,242.50 per $1,000 principal amount of their 2014 Notes tendered and accepted for purchase, which includes the early tender payment of $30.00 per $1,000 principal amount of 2014 Notes.Holders of 2016 Notes who have tendered and not validly withdrawn their Notes at or prior to the Early Tender Date will be entitled to receive total consideration of $1,227.50 per $1,000 principal amount of their 2016 Notes tendered and accepted for purchase, which includes an early tender payment of $30.00 per $1,000 principal amount of 2016 Notes. Early settlement of a portion of the 2014 Notes tendered at or prior to the Early Tender Date is subject to the closing of Teck’s offering of US$300 million aggregate principal amount of 3.85% notes due 2017 and US$450 million aggregate principal amount of 6.00% notes due 2040, or waiver of the financing condition to the Tender Offer.The offering of the new notes is expected to close on or about August 17, 2010, subject to customary closing conditions.Because we are offering to purchase US$600 million, or approximately 45.63%, of the US$1.315 billion aggregate principal amount of 2014 Notes outstanding, on the early acceptance date we are limited to accepting 45.63%, or approximately US$434.6 million aggregate principal amount, of the 2014 Notes tendered at or prior to the Early Tender Date.We expect the early acceptance of a portion of the 2014 Notes to promptly follow the satisfaction or waiver of the financing condition. Promptly following the Expiration Date of the Tender Offer, Teck will accept for purchase a minimum of 45.63% of any 2014 Notes tendered after the Early Tender Date but prior to the Expiration Date.Any remaining 2014 Notes tendered but not purchased and any 2016 Notes tendered in the Offer will be accepted on such date. In all cases, acceptance of Notes will be subject to the Tender Cap, the Maximum Tender Amounts applicable to the 2014 Notes and the 2016 Notes and certain proration procedures, each as described in the Offer to Purchase. Teck is making the Tender Offer only by, and pursuant to the terms of, the Offer to Purchase and the related Letter of Transmittal.The Tender Offer will expire at 12:00 midnight, New York City time on August 30, 2010, unless extended. Banc of America Securities LLC, Citigroup Global Markets Inc. and J.P. Morgan Securities Inc. are the Dealer Managers for the Tender Offer. Questions regarding the Tender Offer may be directed to Banc of America Securities LLC Debt Advisory Services at (888) 292-0070 (toll-free), Citigroup Global Markets Inc. Liability Management Group at (800) 558-3745 (toll free) and J.P. Morgan Securities Inc. Liability Management Group at (866) 834-4666 (toll-free). Global Bondholder Services Corporation has been retained as depositary and information agent for the tender offer. Requests for documents may be directed to Global Bondholder Services Corporation by telephone at (866) 389-1500 (toll-free) or in writing at 65 Broadway – Suite 404, New York, NY 10006, Attention: Corporate Actions. This news release shall not constitute an offer to sell, a solicitation to buy or an offer to purchase or sell any securities. Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and forward-looking information as defined in the Securities Act (Ontario). The forward-looking statements in this news release include statements concerning the anticipated early settlement of the 2014 Notes, including the anticipated early settlement date and amount of 2014 Notes to be settled, and the closing of Teck’s offering of new notes. Forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of Teck to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Factors that may cause actual results to vary include, but are not limited to, closing of Teck’s offering of new notes, conditions in financial markets, and other risk factors as detailed from time to time in Teck’s reports filed with Canadian securities administrators and the U.S. Securities and Exchange Commission. Teck does not assume the obligation to revise or update these forward-looking statements after the date of this document or to revise them to reflect the occurrence of future unanticipated events, except as may be required under applicable securities laws. About Teck Resources Limited Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK. Investor Contact: Greg Waller Teck Resources Limited Tel.: (604) 699-4014 greg.waller@teck.com 2 Media Contact: Marcia Smith Teck Resources Limited Tel.: (604) 699-4616 marcia.smith@teck.com 3
